PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov






In re Application of
Patent No. D,936,729
Issue Date: November 23, 2021
Application No. 29/659,721
Filed: August 10, 2018
Attorney Docket No. P8035-US/297310
:
:
:   DECISION ON REQUEST FOR 
:   REFUND
:



This is a decision on the request for refund filed October 22, 2021.  

The request for refund is GRANTED.

Applicant files the above request for refund, regarding the duplicate payments ($2,270.00) for a petition under 37 CFR 1.137(a) and terminal disclaimer filed December 15, 2020 and renewal filed March 12, 2021. Applicant states the fees submitted March 12, 2021, were not required because the fees were previously paid.

A review of the Office finance records for the above-mentioned application indicates that duplicate charges for a petition under 37 CFR 1.137(a) and terminal disclaimer were made. However, as no fee is needed for the filing a renewed petition and terminal disclaimer, the fees ($2,270.00) submitted March 12, 2021, was refunded to applicant’s credit card account on January 05, 2022.

Telephone inquiries concerning this decision should be directed to Michelle R. Eason at (571) 272-4231. 


/Michelle R. Eason/
Michelle R. Eason 
Lead Paralegal Specialist
Office of Petitions